In the United States Court of Federal Claims
                                  OFFICE OF SPECIAL MASTERS
                                          No. 19-1804V
                                         UNPUBLISHED


    CONNIE SUZANN MUNDINGER,
                                                               Chief Special Master Corcoran
                         Petitioner,
    v.                                                         Filed: October 1, 2021

    SECRETARY OF HEALTH AND                                    Special Processing Unit (SPU);
    HUMAN SERVICES,                                            Ruling on Entitlement; Prior Findings
                                                               of Fact; Concession; Table Injury;
                        Respondent.                            Influenza (Flu); Shoulder Injury
                                                               Related to Vaccine Administration
                                                               (SIRVA).


Robert David Proffitt, Proffitt & Cox, LLP, Columbia, SC, for Petitioner.

Althea Walker Davis, U.S. Department of Justice, Washington, DC, for Respondent.

                                     RULING ON ENTITLEMENT1

       On November 25, 2019, Connie Suzann Mundinger filed a petition for
compensation under the National Vaccine Injury Compensation Program, 42 U.S.C.
§300aa-10, et seq.2 (the “Vaccine Act”). Petitioner alleged that she suffered a left shoulder
injury related to vaccine administration (“SIRVA”) as a result of the influenza (“flu”)
vaccine administered on October 6, 2018. Petition at 1-2. The case was assigned to the
Special Processing Unit of the Office of Special Masters. On June 17, 2021, I issued
Findings of Fact and Conclusions of Law that “more likely than not… the vaccine alleged
as causal in this case was administered in Petitioner’s left arm on October 6, 2021.” ECF
No. 40 at 5.


1 Because this unpublished opinion contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic
Government Services). This means the opinion will be available to anyone with access to the internet.
In accordance with Vaccine Rule 18(b), Petitioners have 14 days to identify and move to redact medical or
other information, the disclosure of which would constitute an unwarranted invasion of privacy. If, upon
review, I agree that the identified material fits within this definition, I will redact such material from public
access.

2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all section references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
      On September 30, 2021, Respondent filed his Rule 4(c) report in which he
concedes that Petitioners are entitled to compensation in this case. Respondent’s Rule
4(c) Report (ECF No. 46) at 2. Specifically, Respondent recognizes my factual finding
regarding the site of vaccine administration and he concludes that Petitioner has
otherwise satisfied the criteria set forth in the Vaccine Injury Table and the Qualifications
and Aids to Interpretation for SIRVA. Id. (citing 42 C.F.R. §§ 100.3(a)(XIV) and (c)(10)).

       In view of Respondent’s position and the evidence of record, I find that
Petitioner is entitled to compensation.

       IT IS SO ORDERED.

                                                                s/Brian H. Corcoran
                                                                Brian H. Corcoran
                                                                Chief Special Master




                                             2